DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on July 18, 2019, is for a reissue examination for United States Patent Number US 9,910,622 B2, which was issued to Law (hereinafter “the ‘622 Patent”).
The application 15/177,144 (hereinafter “the ‘144 Application”) for the ‘622 Patent was filed on June 8, 2016, which is a continuation of application No. 14/288,208 filed on May 27, 2014 (now patented US 9,383,926), and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on January 29, 2021.
Original claims 1-9 have been amended; no original claim has been canceled; and new claims 10-34 have been added, but the new claims 15, 16, 33, and 34 have been canceled since this reissue application was filed.
Currently, the claims 1-14 and 17-32 are subject to the examination of this reissue application.
Claim Objections
Claims 20, 28, and 29 are objected to because of the following informality:
An amendment of a "new claim" (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended "new claim" containing the amendatory material, and completely underlining the claim, including the claim number.  The presentation cannot contain any bracketing or other indication of what was in the previous version of the claim. This is because all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment.  See MPEP § 1453, V. D. Amendment of New Claims. 
However, the omitted matters “17” and “24” in those new claims are enclosed in double square brackets instead of being removed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 12, 13, 17-19, 21, 24-26, 31, and 32 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The claim 10 recites the limitation “issuing a first command to the SSD1 to cause the SSD to start a garbage collection, ...; after issuing the first command, issuing a second command to the SSD to stop the garbage collection, ...; after issuing the second command, issuing a third command to the SSD, the third command being a command with which a first amount of data is to be transmitted to the SSD” in lines 3-14.  However, this claimed limitation is not supported by the disclosure in the specification of the ‘622 Patent.
The specification of the ‘622 Patent discloses that (i) a host issues a garbage collection command (i.e., first command) to a selected SSD (e.g., SSD 140 A in Fig. 1) to cause the selected SSD (i.e., said SSD 104A) to start a garbage collection (See Steps 407 and 420 in Fig. 4, and Step 510 in Fig. 5) because the selected SSD (i.e., said SSD 140A) approaches to threshold or has written sufficient data to fill erased blocks (See Steps 506 and 507 in Fig. 5); (ii) after issuing the garbage collection command (i.e., said first command), the host issues a halt command (i.e., second command) to a next SSD (e.g., SSD 140B in Fig. 1) to stop a garbage collection executing in the next SSD (See col. 10, lines 63-66) because the next SSD needs to be selected for writing operation (See Steps 504 and 505 in Fig. 5); (iii) after issuing the halt command (i.e., said second command), the host issues a write command (i.e., third command) to the newly selected SSD (i.e., said next drive SSD 140B in Fig. 1), the write command (i.e., said third command) is for writing data to the newly selected SSD (i.e., the third command is a command with which a first amount of data is to be transmitted to the SSD; See col. 10, lines 8-
Nevertheless, the specification does not describe that the host issues the write command (i.e., said third command) with which a first amount of data is to be transmitted to an exemplary selected drive “SSD 140 A in Fig. 1” after issuing the garbage collection command (i.e.., said first command) to start the garbage collection in said SSD 140 and then issuing the halt command (i.e., said second command) to said SSD 140 to stop the garbage collection, which could support the scope of the claimed invention in the claim 10.
Instead, the disclosure of the specification clearly describes that “host 110 sends write commands to SSD 140A, which include sufficient data to convert most or all of erased memory blocks 243 of SSD 140A to full memory blocks 241; then, host 110 sends a command to SSD 140B (or any other of SSDs 140B-140D) to stop garbage collection and prepare to receive data, sends write commands to SSD 140B, and sends a garbage collection initiation command to SSD 140A, so that SSD 140A begins garbage collection in Fig. 1” at col. 7, lines 24-46.
Therefore, the claim 10 and its dependent claims 12, 13, 17-19, 21, 24-26, 31, and 32 fail to comply with the written description requirement pursuant to 35 U.S.C. § 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. [US 2014/0281338 A1; hereinafter “Choi”] in view of Kuzmin et al. [US 2014/0215129 A1; hereinafter “Kuzmin”].
Referring to claim 1, Choi discloses a method of writing data (i.e., programming) to a data storage device (i.e., Memory 230 of Fig. 15) by a host computing device (i.e., HOST 200-1 in Fig. 15; See Fig. 16), the data storage device (i.e., said Memory) including a pool of non-volatile solid-state devices (i.e., Memory Cell Array 311-1 and Memory Cell Array 321-1 in Fig. 2), the method comprising:
sending an inquiry (i.e., first request CMD1 in Fig. 2) to a first non-volatile solid-state device (i.e., Memory Cell Array 311-1 of Fig. 2) in the pool of non-volatile solid-state devices (i.e., said Memory Cell Arrays 311-1 and 321-1) for a number of erased memory blocks (i.e., first programmable free space size information FSS1 in Fig. 2) in the first non-volatile solid-state device (i.e., said Memory Cell Array 311-1 of Fig. 2; See ¶ [0059], ¶ [0065], and  ¶ [0073]);
after receiving from the first non-volatile solid-state device (i.e., said Memory Cell Array 311-1) the number of erased memory blocks (i.e., said FSSI1) in the first non-volatile solid-state device (i.e., after receiving said FSSI1; See ¶ [0062], ¶ [0067], and  ¶ [0110]), writing (i.e., transmitting) to the first non-volatile solid-state device (i.e., said Memory Cell Array 311-1) a quantity of data (i.e., transmitting data based on a result of a data amount analysis and said free space size information FSSI1 for controlling garbage collection execution timing; See ¶¶ [0111]-[0112]); and
while writing the quantity of data to the first non-volatile solid-state device (i.e., while transmitting data based on a result of a data amount analysis and said free space size information FSSI1), sending an inquiry (i.e., second request CMD2 in Fig. 2) to a second non-volatile solid-state device (i.e., Memory Cell Array 321-1 of Fig. 2) in the pool of non-volatile solid-state devices (i.e., said Memory Cell Arrays 311-1 and 321-1) for a number of erased memory blocks in the second non-volatile solid-state device (i.e., said Memory Cell Array 321-1; See ¶ [0060]).
Choi does not expressly teach said writing the quantity of data equal to or less than the number of erased memory blocks after receiving the number of erased memory blocks; sending a command to the first non-volatile solid-state device to begin generating erased memory blocks in the first non-volatile solid-state device in response to an acknowledgement that said writing has completed.
Kuzmin discloses a host computing device (i.e., Host 105 in Fig. 1) connectable to a data storage device (i.e., Memory 107 of Fig. 1; See ¶ [0054]) including a pool of non-volatile solid-state devices (i.e., NAND flash memory devices 207 in Fig. 2), wherein the host computing device carrying out a method with host-owned defect management (i.e., writing of new data to specific addresses in flash memory; See Figs. 7 and 10A, ¶ [0093], and ¶ [0115]) comprising:
sending an inquiry to a first non-volatile solid-state device in the pool of non-volatile solid-state devices (i.e., one of said NAND flash memory devices) for a number of erased memory blocks in the first non-volatile solid-state device (i.e., requesting identification of available free space; See Step 707 in Fig. 7);
after receiving from the first non-volatile solid-state device the number of erased memory blocks in the first non-volatile solid-state device (i.e., memory controller returning available free space information to host; See Steps 709 and 713 in Fig. 7), writing to the first non-volatile solid-state device a quantity of data equal to or less than the number of erased memory blocks received from the first non-volatile solid-state device (i.e., writing command issued to memory controller specifying physical address within the NAND flash memory device; See Step 717 in Fig. 7 and Step 1003 in Fig. 10A; See ¶ [0093], wherein it states “[t]he host then directs its writes as appropriate, directly specifying addresses for pertinent memory operation,” which means writing to the NAND flash memory a quantity of data equal to or less than the available free space);
in response to an acknowledgement that writing the quantity of data to the first non-volatile solid-state device has completed (i.e., memory controller returning code to host confirming successful write; See Steps 719 in Fig. 7 and Step 1009 in Fig. 10A), sending a command to the first non-volatile solid-state device to begin generating erased memory blocks in the first non-volatile solid-state device (i.e., initiating all erase operations; See ¶ [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said host-owned defect management, as disclosed by Kuzmin, in said method of writing data (i.e., programming), as disclosed by Choi, for the advantage of providing a defect management for said data storage device (i.e., NAND flash memory device) without needing to reserve any space for defect area remapping since all address assignment and defect tracking is owned by the host computing device (i.e., host; See Kuzmin, ¶ [0117]).

Referring to claim 2, Choi teaches that
upon receiving from the first non-volatile solid-state device a notification that a number of erased memory blocks currently present in the first non-volatile solid-state storage device is less than a notification threshold (i.e., upon receiving from Storage Device 310 a garbage collection information that a programmable free space currently present in the Storage Device is less than a programmable free space for high I/O performance; See Steps S1110-S1115 in Fig. 11), sending a command (i.e., requesting command to prepare more programmable free space; See Step 1120 in Fig. 11) to the first non-volatile solid-state device to begin generating erased memory blocks (i.e., starting garbage collection) in the first non-volatile solid-state device (i.e., Memory Cell Array 311-1 of Fig. 2; See ¶¶ [0088]-[0089]).

Referring to claim 3, Choi teaches that
the notification threshold corresponds to a number of erased memory blocks in the first non-volatile solid-state storage device (i.e., programmable free space for high I/O performance) that is greater than a minimum threshold value of erased memory blocks at which a controller begins generating erased blocks in the first non-volatile solid-state storage device (i.e., programmable free space not for high I/O performance; See Step S1105 in Fig. 11).

Referring to claim 4, Choi teaches that
prior to sending the inquiry to the first non-volatile solid-state device (i.e., before requesting garbage collection information to Memory Cell Array 311-1 in Fig. 2; See Step S1110 in Fig. 11), sending the minimum threshold value (i.e., initializing programmable free space not for high I/O performance before Step S1105 in Fig. 11) to the first nonvolatile solid-state device (i.e., said Memory Cell Array 311-1; See ¶¶ [0088]-[0089]).

Referring to claim 5, Choi teaches that
while writing the quantity of data to the first non-volatile solid-state device (i.e., during data transmission to (i.e., Storage Device 310 in Fig. 15), turning into a state for receiving from the second non-volatile solid-state device (i.e., Storage Device 320 in Fig. 15) the number of erased memory blocks in the second non-volatile solid-state device (i.e., Memory Cell Array 321-1 of Fig. 2; See ¶ [0060], in fact, the memory operations on those Storage Devices 310 and 320 are performed in parallel).
 
Referring to claim 6, Choi, as modified by Kuzmin, teaches that
in response to the acknowledgement that writing the quantity of data to the first non-volatile solid-state device has completed (i.e., memory controller returning code to host confirming successful write; See Steps 719 in Fig. 7 and Step 1009 in Fig. 10A; Kuzmin), writing (i.e., transmitting) to the second non-volatile solid-state device (i.e., Memory Cell Array 321-1 of Fig. 2 in Choi) a quantity of data equal to or less than the number of erased memory blocks received from the second non-volatile solid-state device (i.e., transmitting data based on a result of a data amount analysis and said free space size information FSSI2 for controlling garbage collection execution timing; See Choi, ¶¶ [0111]-[0112]; in fact, the memory operations on those Storage Devices 310 and 320 in Fig. 15 are performed in parallel).

Referring to claim 7, Choi teaches that
prior to sending the inquiry to the first non-volatile solid-state device (i.e., before sending first request CMD1 to Memory Cell Array 311-1 in Fig. 2), enabling the first non-volatile solid-state device to receive and respond to the inquiry (i.e., said Memory Cell Array 311-1 has been initialized; See ¶ [0060]).

Referring to claim 8, Choi teaches that enabling the first non-volatile solid-state device to receive and respond to the inquiry (i.e., initializing Memory Cell Array 311-1 before sending first request CMD1 in Fig. 2) comprises
sending a system interface command (i.e., command for interfacing signal or data) to the first non-volatile solid-state device (See ¶ [0050] and ¶ [0060]), the system interface command (i.e., said command for interfacing signal or data) including a field assigned to enable the first non-volatile solid-state device to receive and respond to the inquiry (See ¶ [0083]).

Referring to claim 9, Choi teaches that the system interface command comprises
one of a Serial Advanced Technology Attachment (SATA) command, a Serial Attached Small Computer System Interface (SAS) command, or a Non-Volatile Memory Express (NVMe) command (i.e., capable of interfacing for communicating with SATA, SAS, or PCIe; See ¶ [0050]).

Response to Arguments
Reissue applicant’s arguments with respect to the rejection of the claims 15 and 16 in the Response on pages 16-20 have been considered but are moot because the claims 15 and 16 have been canceled.  Although the reissue applicant asserts that the limitations of the canceled claims 15 and 16 are incorporated into the claim 10, the Examiner newly examined the amended claim 10 and the decision is shown in the above paragraph 5 in this Office action.
Reissue applicant’s arguments with respect to the rejection of the claim 27 in the Response on pages 21-22 have been fully considered and are persuasive.  The rejection of the claim 27 under 35 U.S.C. § 112 (a) has been withdrawn.
Reissue applicant’s argument with respect to the rejections of the claims 1-9 under 35 U.S.C. § 103 as being unpatentable over Choi in view of Kuzmin in the Response on pages 22-24 has been fully considered but it is not persuasive.
The reissue applicant argues that neither of the references Choi and Kuzmin does not teach or suggest the limitation “writing to the first non-volatile solid-state device a quantity of data equal to or less than the number of erased memory blocks received from the first non-volatile solid-state device” recited in the claim 1 because Choi does not expressly teach said writing the quantity of data equal or less than the number of erased memory blocks after receiving the number of erased memory blocks and Kuzmin does not mention a quantity of data to be written (See the Response, page 23, lines 18-20 and page 24, lines 2-6). 
Fundamentally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the primary reference Choi teaches writing (i.e., transmitting) to the first non-volatile solid-state device (i.e., Memory Cell Array 311-1 of Fig. 2) a quantity of data (i.e., transmitting data based on a result of a data amount analysis and a free space size information FSSI1 for controlling garbage collection execution timing; See Choi, ¶¶ [0111]-[0112]) after receiving from the first non-volatile solid-state device (i.e., said Memory Cell Array 311-1) the number of erased memory blocks (i.e., said FSSI1) in the first non-volatile solid-state device (i.e., after receiving said FSSI1; See Choi, ¶ [0062], ¶ [0067], and  ¶ [0110]), and the secondary reference Kuzmin further teaches that said quantity of data is equal to or less than the number of erased memory blocks received from the first non-volatile solid-state device (i.e., writing command issued to memory controller specifying physical address within the NAND flash memory device; See Kuzmin, Step 717 in Fig. 7, Step 1003 in Fig. 10A, and ¶ [0093], wherein it states “[t]he host then directs its writes as appropriate, directly specifying addresses for pertinent memory operation,” which means writing to the NAND flash memory a quantity of data equal to or less than the available free space).
In summary, the particularly argued element “a quantity of data to be written” is taught by Choi, and the other subject matter “the quantity of data being equal or less than the number of erased memory blocks” is taught by Kuzmin; thus, the combination of Choi and Kuzmin renders the claim 1 obvious.
The reissue applicant purportedly alleges the secondary reference Kuzmin does not mention the subject matter “a quantity of data to be written” (See the Response, page 24, lines 4-6); however, the primary reference does teach the subject matter “a quantity of data to be written” such as a quantity of data to be written (i.e., a free space size information FSSI1; See Choi, ¶¶ [0111]-[0112]).
Therefore, the reissue applicant’s argument on this point is not persuasive.

Allowable Subject Matter
Claims 11, 14, 20, 22, 23, and 27-30 are allowed2.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims3 10, 12, 13, 17-19, 21, 24-26, 31, and 32, the claim limitations of the claim 10 are deemed allowable over the prior art of record as the prior art fails to teach or suggest issuing a first command to the SSD to cause the SSD to start a garbage collection, after issuing the first command, issuing a second command to the SSD to stop the garbage collection, the first and second commands being not issued for carrying out data writing from the host device to the SSD; and after issuing the second command, issuing a third command being a command with which a first amount of data is to be transmitted to the SSD.
The claims 12, 13, 17-19, 21, 24-26, 31, and 32 are dependent claims of the claim 10.
With respect to claims 11, 14, 20, 22, 23, and 27-30, the claim limitations of the claim 22 are deemed allowable over the prior art of record as the prior art fails to teach or suggest issuing a first command to at least one SSD to request that the at least one SSD notify the host device of an amount of available area to write data in the at least one SSD, identifying the first SSD having a greater amount of available area among the array of SSDs, issuing a second command being a command with which a first amount of data is to be transmitted to the first SSD, and issuing a third command being a command to stop a garbage collection in the second SSD.
The claims 11, 14, 20, 23, and 27-30 are dependent claims of the claim 22.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:  
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 SSD stands for Solid-State Drive, and SSD 140A, SSD 140B, SSD 140C, and SSD 140D are included in DSS (Data Storage System) 130 in Fig. 1; thus, the subject matter “SSD” in claim 10 should be interpreted as a specific one of the four SSDs within said DSS.
        2 As allowable subject matter has been indicated above, the reissue applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See paragraph 3, 37 CFR § 1.173(d)(2) and MPEP § 1453.
        3 Although the claims 10, 12, 13, 17-19, 21, 24-26, 31, and 32 have an allowable subject matter over the prior art of record, they are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  See paragraph 5 in this Office action.